93 S.W.3d 794 (2002)
STATE of Missouri, Respondent,
v.
Lee A. JONES, Appellant.
No. ED 80582.
Missouri Court of Appeals, Eastern District, Division Two.
December 10, 2002.
Ellen H. Flottman, Assistant State Public Defender, Columbia, MO, for appellant.
Jeremiah W. (Jay) Nixon, Attorney General, Breck K. Burgess, Asst. Attorney General, Jefferson City, MO, for respondent.
Before PAUL J. SIMON, P.J., and GARY M. GAERTNER, SR. and KATHIANNE KNAUP CRANE, JJ.

ORDER
PER CURIAM.
Lee A. Jones (defendant) appeals from the trial court's judgment, pursuant to jury verdicts, finding defendant guilty of: (1) murder in the first degree; (2) assault in the first degree; and (3) two counts of armed criminal action (ACA).
On appeal, defendant contends the trial court abused its discretion in: (1) overruling his counsel's objection to evidence of the .40 caliber Smith & Wesson pistol found in the vehicle when defendant was arrested and failing to grant a mistrial when police officer volunteered that there was also a 9 mm handgun found in the vehicle because evidence of guns implied that defendant was a violent person, which was inadmissible character evidence and especially prejudicial in a one-witness case; and (2) overruling his counsel's objection to evidence that defendant was selling drugs to Pat Fowler because the evidence could have been used by the jury as improper character evidence and as evidence of his guilt of the charged offenses.
We have reviewed the record on appeal and the briefs of the parties and find nor *795 error of law. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value or jurisprudential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).